Citation Nr: 1818944	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-51 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served as a United States Army infantryman with combat service in Korea.  He was awarded the Korean Service Medal with one Bronze Star and 2 overseas bars.  

This case comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Winston-Salem North Carolina, has current jurisdiction over this case.  

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental health  disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Review of the record reflects that the Veteran's mental health symptoms have resulted in various diagnoses over the years, to include major depressive disorder (MDD), panic disorder with agoraphobia, and PTSD on occasion, (although no PTSD was found at the VA examination in 2015).  Thus, although the Veteran's psychiatric disorder claim was originally adjudicated only with respect to service connection for PTSD, under Clemons it can be broadened to include a claim for service connection for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claim.  

Please note that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


REMAND

It is claimed that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  Review of the record reflects that the Veteran's mental health symptoms have been variously diagnosed over the years.  For example, VA records reflect that MDD was diagnosed in 2000.  In 2001, PTSD was reported.  In 2004, the diagnoses included MDD and PTSD.  A history of beneficial therapy in the 1980s was reported at this time.  MDD and PTSD diagnoses continued in 2008.  In 2014, minimal PTSD symptoms were reported.  In early 2015, a private examiner noted that the Veteran served in combat during service in Korea.  He experienced flashbacks and nightmares accompanied by night sweats.  Final diagnoses included MDD with psychotic features, PTSD, and panic disorder with agoraphobia.  

When examined for VA in October 2015, the examiner noted that the Veteran's VBMS file was reviewed.  While it was his opinion that the Veteran had directly experienced the traumatic event, the Veteran did not meet the criteria for a diagnosis of PTSD (particularly the avoidant aspect).  Diagnosed were persistent depressive disorder and unspecified personality disorder.  The examiner noted a long history of mood disorder.  

Based on the Board's current review of the record, the examiner failed to adequately address the VA and private treatment notes which showed intermittent diagnoses of PTSD in the years preceding the VA examination in 2015.  Moreover, there was no discussion as to the etiology of the additional mental health conditions diagnosed.  

Accordingly, the case is REMANDED for the following action.  (Expedited handling is requested because this matter has been advanced on the Board's docket):  

1.  Obtain and associate with the claims file all pertinent VA medical records and any other pertinent medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, schedule the Veteran for a VA mental disorders examination, by a psychiatrist or psychologist, to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include PTSD, mood disorder, MDD, and panic disorder with agoraphobia.  The claims file should be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should address the following:

a.  Identify each psychiatric disorder experienced by the Veteran; either diagnose or rule out PTSD, mood disorder, MDD, and panic disorder with agoraphobia, all diagnoses previously made.  

b.  For each psychiatric disorder present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including his combat service in Korea.  

3.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

